THOMPSON, Judge.
Fred Koff petitions for a writ of mandamus and requests that this court order the Honorable John W. Booth to rule on his pending motion to dissolve a temporary injunction. A review of the responses from the parties and of the court file reveals that the trial court has not yet ruled because Koff has not complied with an order of that court. In other words, Koff, not the trial court, is responsible for the delay. We deny the petition for writ of mandamus without prejudice because it is premature at best. See Martin v. Morphonios, 580 So.2d 196 (Fla. 3d DCA 1991).
WRIT DENIED.
GRIFFIN, J., concurs specially in result only.
DAUSKCH, J., dissents, without opinion.